Per Curiam.
Civil action to recover damages for alleged wrongful discharge, consolidated for trial, by consent, with similar action by Christopher J. Thomas (plaintiff’s husband) v. Catawba College, ante, 609.
Plaintiff was a member of the faculty of Catawba College, to wit, a Teacher of Piano, with the academic rank of Associate Professor. *617Under her contract for the academic year 1951-1952, her salary was $3,000.00.
The material facts are essentially the same as stated in the Chris- ' topher J. Thomas case. Plaintiff’s employment was terminated by the Board of Trustees as of February 23, 1952. The resolution of the Board of Trustees, quoted in the notification of dismissal, contained this provision: “Further, as provided in the tenure policy of the college, her salary shall be continued for one year from date of this notice. Payments thereunder are to be made in accordance with the standard pay schedule of the college.
Thereafter, plaintiff received, endorsed and collected checks aggregating $3,000.00, paid to her, as directed by the Board of Trustees, as salary for the year following notification of dismissal. The notation, “FINAL PAYMENT,” was on the last check, a check dated February 21, 1953, for $210.48.
For reasons stated in opinion in the Christopher J. Thomas case, the judgment of nonsuit, entered by the court below at the close of plaintiff’s evidence, is affirmed.
Affirmed.